DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 7, 12, 14, 15, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Francis et al (US Publication 2013/0054806 A1).
Regarding to claims 1, 14, and 20, Francis discloses a communications system 100 (fig. 1) comprising: a first Session Initiation Protocol Load Balancer SLB 102A, said first SLB being one of a plurality of SLBs 102B, said first SLB including: a memory 310-370; and a first processor 310-370 (fig. 3 page 6 paragraph 0053), said first processor controlling the first SLB to perform the following operations: establishing a first connection oriented protocol connection 105/115 (page 6 paragraph 0054; TCP) between a first Session Initiation Protocol Load Balancer SLB of a plurality of SLBs and a client device 110 (page 4 paragraph 0043); receiving via the first connection oriented protocol connection at the first Session Initiation Protocol Load Balancer SLB a first Session Initiation Protocol SIP REGISTER request message (page 1 paragraph 0004) from the first client device (page 4 paragraph 0044); determining, by the first SLB, based on information (SIP header) received from the client device, a first Session Border Controller SBC 130 (page 1 paragraph 0005) from a plurality of SBCs to send the first SIP REGISTER request message, said information (mapping identifier in SIP header to virtual IP address) uniquely identifying the first SBC from other SBCs in the plurality of SBCs (page 6 paragraph 0055); and sending, by the first SLB, the first SIP REGISTER request message to the first SBC (page 4 paragraph 0044).
Regarding to claims 2 and 15, Francis discloses the SLBs of the plurality of SLBs and the SBCs of the plurality of SBCs are arranged in a cluster architecture 104 in which front end entities distribute traffic to back end entities (page 4 paragraph 0043).
Regarding to claim 3, Francis discloses the first connection oriented protocol connection is a Transmission Control Protocol connection (page 6 paragraph 0054).
Regarding to claims 6 and 18, Francis discloses the information (page 4 paragraph 0044) received from the first client device is included in the first SIP registration request (page 1 paragraph 0004).
Regarding to claim 7, Francis discloses the information uniquely identifying the first SBC from other SBCs in
the plurality of SBCs is an SBC Instance-Id (virtual IP address) corresponding to the first SBC (page 6 paragraph 0055).
Regarding to claim 12, Francis discloses receiving with said information from the client device uniquely identifying the first SBC from other SBCs in the plurality of SBCs, one or more of the following additional pieces of information: a client identifier (call-ID), said client identifier uniquely identifying the client device (page 6 paragraph 0055), or a SLB identifier said SLB identifier identifying one of the SLBs of the plurality of SLBs.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 10, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Francis in view of Mehmood et al (US Publication 2009/0323677 A1).
Regarding to claims 4, 10, 16, and 19, Francis discloses all the limitations with respect to claims 1 and 14, except for the first connection oriented protocol connection is a Transmission Control Protocol/Transport Layer Security TCP/TLS connection (claims 4 and 16), wherein the information received from the first client device is included a Transport Layer Security session ticket (claims 10 and 19). However, Mehmood discloses a system (fig. 1) for communication using a first connection oriented protocol connection of a Transmission Control Protocol/Transport Layer Security TCP/TLS connection, wherein information received from a client device is included a Transport Layer Security session ticket (page 12 paragraph 0130). Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to arrange for the Transport Layer Security TLS as taught by Mehmood into Francis’s system to provide a reliable and secure communication application.    
Allowable Subject Matter
Claims 5, 8, 9, 11, 13, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duc T Duong whose telephone number is (571)272-3122. The examiner can normally be reached Mon-Fri; 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DUC T DUONG/Primary Examiner, Art Unit 2467